872 F.2d 417Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger HOHL, Plaintiff-Appellant,v.Joseph P. KINGETER, Support Officer of Baltimore CountySupport & Custody Division, Circuit Court for BaltimoreCounty, Hermanus Herndon, or (Robert Johnson), PrivateProcess Server and Agent on behalf of Baltimore CountySupport & Custody Division, Circuit Court for BaltimoreCounty, Master Eric Dinenna, on behalf of Baltimore CountySupport & Custody Division, Circuit Court for BaltimoreCounty, Michael A. Kormuth, Director of Baltimore CountySupport & Custody Division, Circuit Court for BaltimoreCounty, Darlene T. Hohl, (Vienna);  Mark Urbanich, SupportOfficer of Baltimore County Support & Custody Division,Circuit Court for Baltimore County, Defendants-Appellees.
No. 88-3608.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1989.Decided March 28, 1989.Rehearing Denied April 25, 1989.

Roger Hohl, appellant pro se.
Arnold Jablon, County Attorney's Office, for appellees.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Roger Hohl appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hohl v. Kingeter, C/A No. 88-2094-S (D.Md. July 26, 1988).  Hohl's motion for summary reversal is denied.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.